       Case 2:16-cr-00032-BWA-JVM Document 506 Filed 03/02/21 Page 1 of 2




                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF LOUISIANA


 UNITED STATES OF AMERICA                                             CRIMINAL ACTION

 VERSUS                                                              NO. 16-32

 LOUIS AGE, JR.                                                       SECTION M
 LOUIS AGE III
 RONALD WILSON JR.
 KENDRICK JOHNSON
 STANTON GUILLORY


                                                     ORDER

         Before the Court is a motion by the Clerk of Court for the United States District Court for

the Eastern District of Louisiana (the “Clerk”) to intervene, or alternatively, appear and participate

as amicus curiae,1 to address the issues related to the Court’s jury-selection process that are raised

in the motion to quash filed by defendant Louis Age Jr.,2 in which all other defendants join.3

Defendants and the United States of America (the “government”) oppose the motion,4 and the

Clerk replies in further support of her motion.5 Having considered the parties’ memoranda, the

record, and the applicable law,

         IT IS ORDERED that the motion is DENIED. However,

         IT IS FURTHER ORDERED that the Clerk provide any relevant factual information

concerning the Court’s jury-selection process, including any statistical analysis and related data (if

not already produced), directly to this Court and the parties no later than April 2, 2021.6 The Clerk

         1
          R. Doc. 493.
         2
          R. Doc. 483.
        3
          R. Docs. 488, 491 & 492.
        4
          R. Docs. 501 & 502.
        5
          R. Doc. 505. In her reply, the Clerk withdraws the request for formal intervention.
        6
          In response to this Court’s previous order to provide information concerning the jury-selection process (R.
Doc. 384), the Clerk provided the requested information to the parties and the Court in the form of a letter response,
documents, and two compact discs. The letter response provided some explanation for the accompanying factual
       Case 2:16-cr-00032-BWA-JVM Document 506 Filed 03/02/21 Page 2 of 2




may also provide an expert report in conjunction with any statistical analysis no later than April 2,

2021. Any and all personal identifiers must be redacted from all documents the Clerk

provides.

        IT IS FURTHER ORDERED that the parties shall submit jointly a briefing schedule for

Defendants’ motion to quash no later than 15 days from the date of this order.

        IT IS FURTHER ORDERED that Defendants’ motion to quash will be submitted to the

Court on the papers, without oral argument, on May 27, 2021. If, after reviewing the parties’

submissions, the Court finds that oral argument would be helpful, it will so order at that time. In

ruling on the motion, the Court plans to address all three prongs of the test set out in Duren v.

Missouri, 439 U.S. 357 (1979), so the parties are encouraged to do the same in their briefs on the

motion.



        New Orleans, Louisiana, this 2nd day of March, 2021.




                                                     ______________________________
                                                     BARRY W. ASHE
                                                     UNITED STATES DISTRICT JUDGE




information, but the letter did not include any legal argument. No party objected to this form of response.
Accordingly, the Clerk may proceed in the same fashion to supply the information the Court now orders to be provided,
including any expert report the Clerk may obtain.

                                                         2
